DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, D, F and I in the reply filed on 26 March, 2022 is acknowledged. Applicant avers that claims 10-13 should be withdrawn as drawn to non-elected species. However, claim 5 is drawn to nonelected species E (The distal end of the camera system of Fig.2c), and claim 14 is drawn to nonelected species H (The proximal end of the camera system of Fig.4). As such, these claims will also be withdrawn.
 Claims 1-4, 5-9 and 15-20 are examined, claims 5 and 10-14 are withdrawn. 
Claim Objections
	In regards to claim 18, the claim reads “the controller comprises voice-controlled activation”, where it is clear this was instead intended to read “the controller is configured for voice-controlled activation”. 
	Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: view adjustment mechanism in claims 1 and 2.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 6-9 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 1, the claim reads “a controller for controlling the view adjustment mechanism under command of a surgeon” [lines 6-7]. This could be interpreted to mean either that the controller or the adjustment mechanism is under 
	In regards to claims 1 and 20, the claim reads “the thoracic cavity” [line 2 of each claim]. There is insufficient antecedent basis for this term in the claims. Therefore, the claim is unclear. For the purposes of prosecution, this will be assumed to be a newly recited item in each independent claim. 
	In regards to claims 1 and 20, the claim reads “the position of the camera head” [lines 5-6 of each claim]. There is insufficient antecedent basis for this term in the claims. Therefore, the claim is unclear. For the purposes of prosecution, this “position” will be assumed to be a newly recited item in each independent claim. 
	In regards to claim 2, the claim reads “an actuator that adjusts a relative angle between the first and second substrate”. This could be interpreted to be a method step in a device claim, rendering the claim unexaminable. Alternatively, this could be interpreted as a simple drafting error, wherein this was instead intended to read “an actuator that is configured to adjust a relative angle between the first and second substrate”. Therefore, the claim is unclear. For the purposes of prosecution, the latter is held to be the case. 
	In regards to claim 15, the claim reads “the bendable arm… then retains that predetermined position” [lines 1-2]. This could be interpreted to be a method step in a device claim, rendering the claim unexaminable. Alternatively, this could be interpreted as a simple drafting error, wherein this was instead intended to read “the bendable arm… then is configured to retain that predetermined position”. Therefore, the claim is unclear. For the purposes of prosecution, the latter is held to be the case. 
Allowable Subject Matter
	Claims 1-4, 6-9 and 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscopic camera system comprising: 
a bendable arm configured for insertion in a thoracic cavity of a patient, 
a camera head at a distal end of the arm, the camera head comprising a high definition video camera, a light source and a (view adjustment mechanism/ view adjusting means) for adjusting a view angle of the camera without changing a position of the camera head, 
wherein the (view adjustment mechanism/ view adjusting means) comprises a first substrate with the camera and light source mounted thereupon, and an actuator that adjusts an angle of the substrate relative to the camera head, wherein the view adjustment mechanism is further configured with one of 
	-pulleys on the substrate with tension cables looped thereover (Fig.2a) OR
	-a second substrate, where the actuator is configured to adjust a relative angle between the first and second substrate, and coiled springs are at the corners of the first and second substrates sandwiched between the first and second substrates, and tension cables routed through holes in the second substrate to pass through the centers of the respective springs and attach to the first substrate (Fig.2b) OR
-a second substrate, where the actuator is configured to adjust a relative angle between the first and second substrate, and a coiled spring at the center of the first and second substrates sandwiched between the first and second substrates, and tension Fig.2c) OR
- a second substrate, where the actuator is configured to adjust a relative angle between the first and second substrate, and pneumatic inflatable chambers sandwiched between the first and second substrate (Figs.6-7) OR
EQUIVALENT THEREOF. 
(This is 112 (f) interpretation of the terms (view adjustment mechanism/ view adjusting means) of claims 1 and 20.)
Barbato et. al. (US PGPUB 2003/0130562) teaches an endoscopic camera system comprising a camera mounted on a substrate of a view adjustment mechanism, the mechanism configured to change the angle between the substrate and a second substrate.
Wada et al. (US PGPUB 2014/0012080) teaches an endoscopic camera system comprising a camera tiltable relative to a camera head at the distal end of an insertion portion, wherein the mechanism for tilting the camera is tension cables anchored to different portions of the camera. 
Haggerty et al. (US PGPUB 2017/0078583) teaches an endoscope having a camera tilted relative to the camera head in which it resides by a belt wrapped around a pivot pin on the camera. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Attempts to avoid interpretation of terms under 112 (f) may result in final rejection on the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barbato et. al. (US PGPUB 2003/0130562)
Wada et al. (US PGPUB 2014/0012080) 
Haggerty et al. (US PGPUB 2017/0078583)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795